Citation Nr: 0901143	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1971.  
He died in 2005.  The appellant in this matter is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for the 
above-referenced claim.  

In June 2002, the veteran filed a claim for entitlement to 
service connection for strokes, secondary to service-
connected diabetes mellitus.  The claim for service 
connection for strokes was denied in an October 2002 rating 
decision.  

In a July 2004 informal hearing presentation, the veteran 
presented arguments and medical evidence in support of his 
claim for service connection for strokes, secondary to 
service-connected diabetes mellitus.  

In a July 2004 decision, the Board determined that the July 
2004 informal hearing presentation and accompanying evidence 
raised the issue of whether new and material evidence had 
been received to reopen the previously denied claim for 
service connection for residuals of strokes.  This issue was 
referred to the RO for appropriate action.  The Board 
remanded the case on unrelated issues so that the RO could 
obtain the veteran's recent medical records.  However, the 
veteran died prior to the completion adjudication of the 
veteran's claim for service connection for strokes, secondary 
to service-connected diabetes mellitus.  

In her Appeal to the Board of Veterans Appeals (VA Form 9) 
dated in December 2006, the appellant requested a Board 
hearing at the RO.  In an August 2008 letter, she submitted 
notice to the RO that she wished to cancel the hearing.  
Therefore, the request for a Board hearing at the RO is 
deemed withdrawn and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

In July 2005, the veteran died in an accidental house fire.  
The veteran's claims file is negative for information 
regarding the circumstances of the fire.  The veteran's 
Certificate of Death dated in July 2005 lists the immediate 
cause of death as asphyxiation due to carbon monoxide 
intoxication and smoke inhalation.  At the time of the 
veteran's death, he was service-connected for PTSD and 
diabetes mellitus.  

In support of her September 2005 claim for service connection 
for cause of the veteran's death, the appellant has 
essentially contended that the veteran's death was caused by 
his service-connected diabetes mellitus, which left him 
unable to escape the house fire.  According to the appellant, 
the veteran's service-connected diabetes caused him to have 
multiple strokes, which left him unable to walk and 
wheelchair bound.  The appellant has also asserted that due 
to the multiple strokes the veteran's mental abilities had 
deteriorated to such an extent that he was unable to realize 
the danger of the fire or attempt to escape.  

As indicated above, the veteran's claim for service 
connection for strokes, secondary to service-connected 
diabetes mellitus was denied in an October 2002 rating 
decision.  In its decision, the RO noted that the veteran 
failed to appear for two scheduled VA examinations and that 
there was no evidence that the veteran's strokes were related 
to his service-connected diabetes mellitus.

In the July 2004 decision, the Board noted that the veteran 
missed the two scheduled VA diabetes examinations due to his 
reported hospitalizations.  Also in July 2004, the appellant 
submitted a questionnaire completed by G.W.R., the veteran's 
private physician, in June 2004, which purported to be 
responses to questions regarding the veteran's medical 
condition as posed by the veteran's then-accredited 
representative.  G.W.R. indicated that the veteran's strokes 
were directly related to his service-connected diabetes 
mellitus, as there "is a well known link between elevated 
products of gylcation with endovascular disease/damage 
increasing the risk of [a] stroke."       

In response to the appellant's claim for service connection 
for the cause of veteran's death, the veteran's claims file 
was reviewed by a VA examiner in May 2008 in order to obtain 
a medical opinion as to whether the veteran's service-
connected diabetes mellitus or PTSD caused or significantly 
contributed to his death.  The examiner reviewed the 
veteran's claims file, and noted his medical history of 
diabetes mellitus, PTSD and multiple strokes, with residual 
physical and mental impairments.  The examiner reported that 
the veteran died in a house fire, but noted that the claims 
file was negative for information regarding the circumstances 
surrounding the fire.  Based on his review, the examiner 
opined that the veteran's death by asphyxiation was not 
caused by or related to his service-connected diabetes 
mellitus or PTSD.  The examiner's rationale was that carbon 
monoxide is a colorless, odorless that can asphyxiate anyone 
regardless of their physical and mental disabilities.  
However, the Board notes that smoke inhalation was also a 
contributing factor to the veteran's death by asphyxia, but 
the examiner did not comment on the fact that the smoke may 
have been detectable to humans by color and odor.  As was 
noted by the examiner, the claims file was negative for 
information regarding the circumstances surrounding the fire.  
Such information may be relevant to determining whether the 
veteran could have been capable of avoiding death had he been 
physically and mentally able to escape the fire if it could 
have been reasonably detectable.  

Given the absence of information regarding the circumstances 
surrounding the July 2005 house fire that resulted in the 
veteran's death, and G.W.R.'s June 2004 questionnaire linking 
the veteran's strokes to his service-connected diabetes 
mellitus, the Board finds that further development of the 
appellant's claim is warranted to determine whether the 
veteran's service connected diabetes mellitus or PTSD caused 
or significantly contributed to his death.  The Court has 
held that all issues "inextricably intertwined" with an issue 
certified for appeal, are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  In this case, the claim for service connection 
for residuals of strokes is 'inextricably intertwined" with 
the appellant's claim for service connection for cause of 
death, as she has claimed that the veteran's service-
connected diabetes mellitus caused him to have the multiple 
strokes that rendered unable to protect himself from the July 
2005 fire.  Therefore, this claim must be remanded to the RO 
in accordance with the holding in Harris, supra.

On remand, the RO shall obtain more detailed information from 
the appellant regarding the circumstances of the July 2005 
fire.  If such additional information is obtained, a VA 
examiner should review the veteran's claims file so that 
another medical opinion can be rendered as to whether the 
veteran's service-connected disabilities were related to his 
death based on any additional information obtained.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) (medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appellant 
to obtain specific information to include 
a detailed description of the 
circumstances surrounding the July 2005 
that resulted in the veteran's death.  The 
appellant should be instructed to submit 
or inform VA of all official documents 
available, such as fire, insurance, or 
police reports, that are related to the 
fire.  

2.  Upon receipt of the above information, 
if obtained, the RO/AMC shall arrange for 
the veteran's claims folder to be reviewed 
by an appropriate VA examiner.  After his 
or her review, the examiner must opine as 
to whether it is at least as likely as not 
that the veteran's multiple strokes, with 
residuals, were secondary to his service-
connected diabetes mellitus.  

In addition, the examiner must opine 
whether it is a least as likely as not 
that the veteran's service-connected 
diabetes mellitus and/or PTSD caused or 
significantly contributed to his death in 
the July 2005 house fire.  All physical 
and mental conditions, if any, which may 
have contributed to the veteran's ability 
or inability to appropriately respond 
during the fire should be noted.  

The rationale for any opinion expressed 
should be provided in a legible report.  
If the examiner is unable to render an 
opinion without resorting to speculation, 
he or she should so state. 

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


